DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed November 09, 2022 claim 1 has been amended. Claims 1 through 3 are currently pending.

Response to Arguments
Applicant's arguments filed November 09, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument that the composition of matter of Mizuno does not have “adhesion strength and anchorage to the polymer film/substrate to which it is applied” is not persuasive because the composition of matter of Mizuno formed a releasable layer adhered to a polymer film support and therefore would have had some level of adhesion strength and anchorage as required by the claims. Furthermore, as cited by applicant, during thermal transfer of a pattern/graphic image onto a fabric only part of the releasable layer is transferred therefore the composition of matter forming the releasable layer had adhesion strength and anchorage to the polymer film support since not all of the material was transferred and additionally was only transferred when heat and pressure were applied.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that only the graphic image is transferred and that the composition of matter remains on the polymer film/substrate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the claim discloses “a process of industrial textile screen-printing for hot or cold transfer of a graphic image onto fabric” and it is not clear what is meant by the term “industrial”. For the purposes of this examination the term “industrial” will be considered to require that machines are used in the process.
Claim 1 is indefinite because it is not clear what is meant by the term “screen printing inks”. It is not clear if this term requires that the inks are applied by screen-printing or that they are capable of being used in a screen-printing process. For the purposes of this examination “screen printing inks” will be considered to require an ink which can be used in a screen-printing process.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103











The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (U.S. Patent # 3,918,895) in view of Noguchi et al (U.S. Patent # 8,802,221).
	In the case of claim 1, Mizuno teaches a process for transfer printing a graphic image/pattern of inks from a releasable layer to a fabric by pressing (Abstract, Column 1 Lines 6-10 and Column 4 Lines 15-23). The method of Mizuno first comprised providing a support 1 comprised of a polymer film (Column 4 Lines 42-48) onto which was applied a coating composition in the form of a releasing liquor comprised of a resin and a solid solvent which formed releasable layer 2 (Column 3 Line 63 through Column 4 Line 6 and Figure 1). The resin component of the composition included polyvinyl alcohol (Column 4 Line 56 through Column 5 Line 6) and the solid solvent included stearic acid (Column 5 Lines 7-30). Mizuno further teaches having applied by screen-printing a graphic image/pattern 3 of an ink composition onto the releasable layer 2 (Column 4 Lines 6-14 and Figure 2). Mizuno further teaches having placed the ink pattern 3 into contact with a fabric 4 and transferred the ink pattern 3 onto the fabric 4 by heat pressing (Column 4 Lines 15-27 and Figure 3).
	Furthermore, since during the transfer step only part of the releasable layer was transferred the composition of matter which formed the releasable layer had adhesion strength and anchorage to the polymer film support 1 to which it was applied since it formed a layer adhered to the support and was only partially transferred when heat and pressure were applied.
	Mizuno did not teach that the composition used to form the releasable layer also comprised at least one silane selected from the groups required by claim 1. However, Mizuno teaches that the inks used included water-based inks (Column 11 Lines 21-35).
	Noguchi teaches an intermediate transfer member in transfer printing wherein the outer surface of the intermediate transfer member comprised a coating of an organosilicon (Abstract, Column 1 Lines 6-17 and Column 3 Lines 1-18). Noguchi teaches that the organosilicon increased the water repellency of the intermediate transfer member and therefore the transferability of the ink (Column 3 Lines 58-65 and Column 4 Line 65 through Column 5 Line 15). Noguchi teaches that suitable organosilicons included glycidoxypropyltriethoxysilane and glycidoxypropylmethyldiethoxysilane (Column 5 Line 59 through Column 6 Line 12).
	Based on the teachings of Noguchi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included at least one of included glycidoxypropyltriethoxysilane and glycidoxypropylmethyldiethoxysilane into the composition of Mizuno in order to increase the water repellency of the releasable layer.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of Noguchi et al as applied to claim 1 above, and further in view of Song et al (U.S. Patent Publication No. 2015/0361288).
	The teachings of Mizuno in view of Noguchi as they apply to claim 1 have been discussed previously and are incorporated herein.
	As was discussed previously the composition of Mizuno used to form the releasable layer comprised polyvinyl alcohol. However, Mizuno did not teach that the polyvinyl alcohols had a 70% to 100% or 85% to 100% degree of hydrolysis and a molecular weight between 10,000 daltons and 100,000 daltons or between 27,000 daltons and 70,000 daltons.
	Song teaches a sacrificial/releasable layer on an intermediate transfer member used in in indirect printing wherein the sacrificial/releasable layer was formed from polyvinyl alcohol (Abstract, Page 1 Paragraph 0001 and Page 2 Paragraph 0017). Song teaches that the polyvinyl alcohol had a degree of hydrolysis in the range of about 75% to 95% and a molecular weight in the range of 8,000 to 50,000 (Page 5 Paragraphs 0055 and 0057).
	Based on the teachings of Song, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a polyvinyl alcohol having a degree of hydrolysis in the range of about 75% to 95% and a molecular weight of about 8,000 to about 50,000 daltons as the resin in the composition of Mizuno in view of Noguchi because this was a known polyvinyl alcohol in the art for forming a sacrificial/releasable layer in indirect transfer printing. Furthermore, the taught ranges of Song overlapped with the required ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.

Conclusion
	Claims 1 through 3 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712